Citation Nr: 0518871	
Decision Date: 07/12/05    Archive Date: 07/20/05

DOCKET NO.  02-11 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
benefits under the provisions of 38 U.S.C.A. § 1318.

3.  Entitlement to an enhanced amount of dependency and 
indemnity compensation under the provisions of 38 U.S.C.A. 
§ 1311(a)(2).

4.  Entitlement to dependents educational assistance benefits 
under the provisions of 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Attorney


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from April 1952 to February 
1954.  The veteran died in July 1999.

This appeal arises from rating decisions of the Lincoln, 
Nebraska Regional Office (RO).  

By decision of the Board in January 2003, the claim of 
entitlement to service connection for the cause of the 
veteran's death was denied.  The appellant appealed this 
decision to the Court.  By order of the Court in January 
2004, the Board's January 2003 decision was vacated and the 
claim was remanded to the Board for readjudication.  

The case was remanded from the Board to the RO in August 2004 
for additional development of the evidence and for due 
process reasons.  The development requested in the August 
2004 remand has been accomplished and the instant appeal is 
now ready for adjudication.






FINDINGS OF FACT


1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's death certificate shows that he died in 
July 1999 at age 67.  The immediate cause of death was 
prostate cancer.  No other significant conditions were 
listed.  An autopsy was not performed.  

3.  At the time of the veteran's death, service connection 
was in effect for tinnitus, evaluated as 10 percent 
disabling.

4.  The service connected tinnitus did not cause or 
contribute to cause the veteran's death.

5.  The medical evidence does not demonstrate the presence of 
prostate cancer during service or within the initial post 
service year; prostate cancer was first diagnosed in 1992, 
almost 40 years after separation from service, and prostate 
cancer was not related to disease or injury during service.  

6.  The veteran was not exposed to herbicides to include 
agent orange in Korea; he was not exposed to any other 
chemical that played a role in his demise.

7.  The appellant's claim that the veteran was exposed to 
herbicide agents to include agent orange as well as other 
chemical agents during his service in Korea that contributed 
materially in producing or otherwise in accelerating the 
veteran's death is based solely on lay opinion; there is no 
competent medical evidence to support this allegation.

8.  The veteran did not have a service connected disability 
rated at 100 percent disabling for 10 years prior to his 
death; he was not continuously rated as totally disabled for 
the five year period after his discharge from service; and he 
was never a prisoner of war.

9.  At the time of his death, the veteran did not have a 
service connected total disability which was permanent in 
nature.

10.  The veteran was not in receipt of or entitled to receive 
compensation for a service connected disability that was 
rated totally disabling for a continuous period of at least 
eight years immediately preceding death.  


CONCLUSIONS OF LAW

1.  The criteria to establish a claim of service connection 
for the cause of the veteran's death have not been met.  
38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.312 (2004).

2.  The criteria to establish entitlement to DIC benefits 
under the provisions of 38 U.S.C.A. § 1318 have not been met.  
38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2004).

3.  The criteria to establish entitlement to an enhanced 
amount of dependency and indemnity compensation under the 
provisions of 38 U.S.C.A. § 1311(a)(2) have not been met.  
38 U.S.C.A. § 1311 (West 2002).

4.  The criteria to establish entitlement to dependents 
educational assistance benefits under the provisions of 
38 U.S.C.A. Chapter 35 have not been met.  38 U.S.C.A. 
§ 3500, et. seq. (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In October 2000, the National Personnel Records Center (NPRC) 
certified that the veteran's service medical records were 
unavailable presumably having been destroyed at fire at the 
NPRC in the early 1970s.  No SGO records were available.  One 
morning report that does not relate to the instant claim was 
received.

The veteran's DD Form 214 shows that he received the Korean 
Service Medal.  

A June 1999 statement from Charles Enke, M.D., indicates that 
he had seen the veteran in consultation on one occasion in 
August 1998.  The veteran had a diagnosis of metatastic 
prostate cancer.  The veteran had mentioned that he had a 
history of exposure to herbicides while in service in Korea.  
Dr. Enke opined that it was difficult to state that there was 
a conclusive link between any exposure during service and 
prostate cancer, but there was reason to investigate the 
veteran's history of chemical exposure.

A death certificate shows that the veteran died on July [redacted], 
1999 at the age of 67 due to cancer of the prostate that had 
an onset five years before.  An autopsy was not performed.

By rating decision in September 2001, service connection for 
tinnitus was granted and a 10 percent evaluation was assigned 
effective from the May 10, 1999 date of receipt of claim.

Private medical treatment notes between December 1970 and May 
1995 include an assessment of acute prostatitis in December 
1982.  

A May 2002 statement from Mark Bolton, M.D., indicates that 
metatastic prostate cancer was diagnosed in August 1992.  Dr. 
Bolton indicated that it was his understanding that the 
veteran had been exposed to chemicals while he was on active 
duty in Korea.  It was opined that the veteran's metatastic 
cancer may very well have been related to his extensive 
chemical exposure in service. 

A December 2004 VA medical report indicates that the 
veteran's claims folder had been reviewed so that the 
examiner could render a medical opinion.  It was noted that 
the veteran had served in Korea during the Korean War.  
Therefore the veteran did not have Agent Orange exposure.  
The current medical literature concerning the specific 
etiologies of prostate cancer were reviewed.  The main causes 
of prostate cancer were unknown, but age, race, genetics, and 
diet all appeared to influence the development of prostate 
cancer.  One article mentioned Cadmium exposure as having 
some implication in the development of prostate cancer, but 
this implication was only minimal.  The primary causes of 
prostate cancer were unknown, but hormonal, genetic, 
environmental and dietary factors were thought to play roles.  

It was opined that it did not appear that the veteran's 
prostate cancer was caused by his military service.  There 
were too many overwhelming factors relative to the veteran 
that supported a natural progression of prostate cancer due 
to age.  The VA examiner disagreed with private medical 
opinions connecting prostate cancer with service as these 
opinions were based on speculation and not on medical fact.  

A March 2005 response from the NPRC indicates that there was 
no record of the veteran having been exposed to herbicides 
and due to the fact that the veteran's military records were 
fire related, the veteran's official military personnel file 
could not be reconstructed.  


Service connection for the cause of the veteran's death.

The veteran's death certificate shows that the veteran died 
in July 1999 at age 67.  The immediate cause of death was 
prostate cancer.  No other significant conditions were 
listed.  An autopsy was not performed.  At the time of the 
veteran's death, service connection was in effect for 
tinnitus, evaluated as 10 percent disabling.

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that was 
incurred in or aggravated by active service, or which was 
proximately due to or the result of a service-connected 
condition, was either a principal or contributory cause of 
death.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 
3.303, 3.312(a) (2004).  For a service-connected disability 
to be the principal cause of death, it must singularly or 
jointly with some other condition be the immediate or 
underlying cause of death, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  For a service-connected 
disability to be a contributory cause of death, it must be 
shown that it contributed substantially or materially, that 
it combined to cause death, or aided or lent assistance to 
the production of death.  38 C.F.R. § 3.312(c).  Service 
connection will be granted for malignant tumors if the 
evidence shows that they were manifest to a compensable 
degree within the initial post service year.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran was service connected for only one disability at 
the time of his death.  Service connection was in effect for 
tinnitus that was rated as 10 percent disabling.  It has 
neither been contended nor does the evidence show that 
tinnitus contributed substantially or materially to cause the 
veteran's death, or that tinnitus combined with any other 
disease entity to cause death, or that tinnitus aided or lent 
assistance to the production of death. 

The appellant contends that during the veteran's service in 
Korea, he was either exposed to herbicide agents to include 
agent orange or that he was exposed to other chemical agents 
that contributed to cause the veteran's death.  The evidence 
does not support either of these alternate contentions.  

With regard to the veteran's putative exposure to herbicides 
in Korea, the Board observes that a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era, shall be presumed 
to have been exposed during such service to a herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  
For purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to a 
herbicide agent and resolves within two years of date on 
onset.  38 C.F.R. § 3.309(e), Note 2.

A March 2003 VA policy letter, entitled agent orange outside 
of Viet Nam, indicates that VA had received a listing from 
the Defense Department of locations outside of Viet Nam where 
agent orange was used or tested over a number of years.  
Current information provided periods of time, locations, and 
chemicals used.  These records do not refer to the use of 
agent orange or other chemicals in routine base maintenance 
activities such as spraying along railroad tracks, weed 
control on rifle ranges, etc.  It was further noted that VA 
had significant information regarding agent orange used in 
Korea along the demilitarized zone (DMZ).  The Department of 
Defense confirmed that agent orange was used from April 1968 
to July 1969 along the DMZ.  It was concluded that claims 
from veterans who served in Korea during this period should 
be developed for exposure and, if exposure was documented, 
the presumptive service connection provisions under 38 C.F.R. 
§ 3.309 should be applied.  

In this case, the veteran's dates of active service were from 
April 1952 to February 1954.  Although the record is unclear 
as to when the veteran served in Korea, the veteran's service 
in the 1950s categorically does not qualify him for 
consideration under the provisions of 38 C.F.R. § 3.309(e) 
for exposure to herbicides to include agent orange during 
service.  

The appellant has also contended that the veteran was exposed 
to other chemical agents such as those contained in black 
powder and smoke from artillery, and chemical agents used to 
clean tanks.  The appellant does not provide any greater 
specificity as to the exact name or names of the chemicals 
involved; she simply maintains that this exposure caused or 
contributed to cause the veteran's death.

With regard to the veteran's putative exposure to chemicals 
in service, two private medical statements will be discussed.  
It must be stressed that the Board has the duty to assess the 
credibility and weight to be given the evidence relative to 
this issue.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992) 
(quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), 
reconsideration denied per curiam, 1 Vet. App. 406 (1991)).

This assessment of credibility and weight to be given the 
evidence includes scrutiny of a medical professional's 
statements in association with such related factors as the 
basis for the opinions rendered, i.e., presence or absence of 
clinical records.  While professional opinions must be 
considered, VA is not bound to accept any such opinion 
considering the merits of the claim. See, i.e., Hayes v. 
Brown, 5 Vet. App. 60 (1993).

Adequate reasons and bases, in short, must be presented if 
the Board adopts one medical opinion over another.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

In June 1999, Dr. Enke indicated that the veteran had 
mentioned that he had a history of exposure to herbicides in 
Korea and it was further noted that medical literature 
strongly suggested a nexus between exposure to agent orange 
and the subsequent development of prostate cancer.  The 
veteran's statement that he had been exposed to agent orange 
during service, however, is categorically invalid.  As a 
result, Dr. Enke's reference to a putative link between agent 
orange exposure and the development of prostate cancer does 
not establish a probative medical link in support of the 
appellant's claim.

In a May 2002 statement, Dr. Bolton indicated that it was his 
understanding that the veteran had been exposed to chemicals 
in Korea.  Dr. Bolton opined that the veteran's metatastic 
cancer may well be related to the veteran's extensive 
inservice chemical exposure.  There are several fundamental 
flaws within this statement.  First of all, it does not 
identify which chemical or chemicals the veteran presumably 
was exposed to.  He does not refer to herbicides to include 
agent orange; however, such an allegation would be without 
merit given the fact that the veteran was not exposed to 
agent orange in Korea.  If Dr. Bolton was referring to the 
appellant's generic allegation of the veteran's exposure to 
black powder, artillery smoke, and cleaning solvents used on 
tanks, he did not identify any specific chemical agent.  
Secondly, even if exposure to a specific chemical was 
established, an opinion linking this exposure with the 
subsequent development of prostate cancer, would of 
necessity, need to be supported by a documented medical 
study.  No reference to appropriate medical literature was 
made.  

And last but not least, the language used by Dr. Bolton in 
his May 2002 opinion merely suggests the possibility of a 
nexus between metastatic cancer and exposure to chemicals in 
service.  There is a significant body of judicial precedent 
in this realm involving situations where language used by a 
examiner to the effect that there "could" be a connection 
or that there "may" be a connection.  The Court has held 
that such statements only indicate a possibility, not 
probability, of a nexus.  See Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (a letter from a physician indicating 
that veteran's death "may or may not" have been averted if 
medical personnel could have effectively intubated the 
veteran was held to be speculative);  Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992) (the Court found evidence favorable 
to the veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection);  Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (a physician's statement that the veteran may have 
been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis also implied "may or may 
not" and was deemed speculative); Bloom v. West, 12 Vet. App. 
185 (1999) (the Court held that a physician's opinion the 
veteran's time as a prisoner of war "could have" precipitated 
the initial development of a lung condition, by itself and 
unsupported and unexplained, was "purely speculative"); and 
Bostain v. West, 11 Vet. App. 124, 128 (1998) (the Court held 
that a physician's opinion that an unspecified preexisting 
service-related condition "may have" contributed to the 
veteran's death was too speculative to be new and material 
evidence).  

As a result, for all of the above-enumerated reasons, Dr. 
Bolton's May 2002 medical opinion is without foundation in 
the evidence or law and thus it will not be accorded any 
significant probative value relative to the appellant's 
claim.  

In the case at bar, there are substantial and significant 
factors that favor the valuation of the December 2004 VA 
medical opinion over the private medical opinions.  First of 
all, it must be stressed that this opinion, unlike the 
private medical opinions, was based on a complete and 
accurate review of the entire medical record.  The opinion 
was also based on a review of relevant medical literature.  
The examiner noted that current medical literature concerning 
specific etiologies of prostate cancer had been reviewed.  It 
was noted that one medical study listed exposure to Cadmium 
as having some implication in the development of prostate 
cancer.  There is no evidence, however, that the veteran was 
ever exposed to Cadmium and, even if he had been so exposed, 
the VA examiner added that the putative nexus between Cadmium 
and prostate cancer was minor in the veteran's case compared 
to known factors to include hormonal, genetic, environmental, 
and dietary influences.  It was stressed that the primary 
cause of prostate cancer was unknown.  

Based on the above factors, the VA examiner opined that it 
did not appear that the veteran's prostate cancer was caused 
by his military service as there were too many overwhelming 
factors in the veteran's case that supported a natural 
progression of prostate cancer due to age.  The VA physician 
further noted that the private medical opinions were based on 
speculation and not on medical fact. The Board agrees.  Thus, 
as the VA examiner provided a reasoned opinion based on an 
accurate review of the entire record and relevant medical 
literature, the Board will accord significant probative value 
to this opinion.   

The only other evidence that would support the appellant's 
claim that the veteran's death was due to exposure to 
chemicals during service that caused or contributed to cause 
his death is found in the appellant's written statements; 
however, lay evidence is inadequate to establish a medical 
nexus opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Accordingly, the preponderance of the evidence is 
against the appellant's claim of service connection for the 
cause of the veteran's death.


Entitlement to DIC benefits under the provisions of 38 
U.S.C.A. §§ 1311 and 1318 and entitlement to dependents 
educational assistance benefits under Chapter 35.

With regard to section 1318 benefits, the appellant does not 
contend that the veteran was in receipt of a total disability 
rating for a period of 10 years, or for a period of five 
years from his discharge from service.  Nor does she contend 
that he was a prisoner-of-war.  She maintains instead that 
the conditions resulting in the veteran's death were related 
to his period of service or to his service-connected 
disabilities.  As discussed in the previous section, the 
Board has determined that service connection for the cause of 
the veteran's death is not warranted.

At the time of the veteran's death, service connection was in 
effect for tinnitus, evaluated as 10 percent disabling. 

If the veteran's death is not determined to be service 
connected, as found by the Board above, a surviving spouse 
may still be entitled to DIC benefits.  Pursuant to 38 
U.S.C.A. § 1318(a) (West 2002), benefits are payable to the 
surviving spouse of a "deceased veteran" in the same manner 
as if the death were service connected.  A "deceased veteran" 
for purposes of this provision is a veteran who dies not as 
the result of the veteran's own willful misconduct, and who 
either was in receipt of or entitled to receive compensation 
at the time of death for service-connected disability rated 
totally disabling if the disability was continuously rated 
totally disabling for a period of ten or more years 
immediately preceding death; or, if so rated for a lesser 
period, was so rated continuously for a period of not less 
than five years from the date of such veteran's discharge or 
other release from active duty; or, the veteran was a former 
prisoner of war who died after September 30, 1999, and the 
disability was continuously rated as totally disabling for a 
period of not less than one year immediately preceding death.  
See 38 U.S.C.A. § 1318(a), (b); see also, 38 C.F.R. § 3.22.  

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106 
(2004).

The Board notes that there have been a number of court 
decisions in recent years that have resulted in some 
confusion in the processing of claims for DIC under 38 
U.S.C.A. § 1318.  Two decisions from the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) have 
added clarity to this issue.  A discussion of the evolution 
of the handling of such claims, however, is primary to the 
understanding of why this claim must now be denied.

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the United States Court of Appeals for Veterans 
Claims (Court) found that a surviving spouse can attempt to 
demonstrate that the veteran hypothetically would have been 
entitled to a different decision on a service connection 
claim, based on evidence in the claims folder or in VA 
custody prior to the veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
See Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  In a 
later decision, the Court found that 38 C.F.R. § 3.22(a), as 
it existed, permitted a DIC award in a case where the veteran 
had never established entitlement to VA compensation for a 
service-connected total disability and had never filed a 
claim for such benefits which could have resulted in 
entitlement to compensation for the required period.  See 
Wingo v. West, 11 Vet. App. 307 (1998).  In such cases, the 
claimant must set forth the alleged basis for the veteran's 
entitlement to a total disability rating for the 10 years 
immediately preceding his death.  Cole v. West, 13 Vet. App. 
268, 278 (1999).

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims. 65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibited "hypothetical entitlement" as a basis for 
establishing eligibility.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the Federal 
Circuit held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
did permit "hypothetical entitlement."

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed.  
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently.  Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 38 
C.F.R. § 20.1106, were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 38 
U.S.C.A. § 1311(a) on the question as to whether a deceased 
veteran had been totally disabled for eight years prior to 
death so that the surviving spouse could qualify for the 
enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 (April 
5, 2002).  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language of 38 U.S.C.A. § 1311(a) and 
38 U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
It held that VA could properly do so and had adequately 
explained its rationale.  Id. at 1378.  The Federal Circuit 
also held that VA provided a permissible basis and sufficient 
explanation for its interpretation of the statutes as a bar 
to the filing of new claims posthumously by the veteran's 
survivor, i.e., claims where no claim had been filed during 
the veteran's life or the claim had been denied and was not 
subject to reopening-"hypothetical entitlement" claims.  Id. 
at 1379-80.

Therefore, the state of the law is such that claims for DIC 
benefits under 38 U.S.C.A. § 1318 must be adjudicated with 
specific regard given to decisions made during the veteran's 
lifetime, and without consideration of hypothetical 
entitlement for benefits raised for the first time after a 
veteran's death.

In this case, the Board finds that the criteria for DIC 
benefits under the provisions of 38 U.S.C.A. § 1318 are not 
met.  The record reflects that the veteran was rated as 10 
percent disabled for tinnitus for a couple of months prior to 
his death.  In addition, there is no evidence suggesting that 
the veteran was a prisoner of war at any time, and in any 
event it is undisputed that he died in July 1999 (prior to 
September 1999).

Since the veteran consequently had no service-connected 
disability rated at 100 percent for the 10 years prior to his 
death, was not continuously rated as totally disabled for 
five years after service and leading up to his death (as he 
was discharged in February 1954 and died in July 1999), the 
appellant's claim must be denied.  38 U.S.C.A. § 1318.

38 U.S.C.A. § 1311 (a) (2) provides for an enhanced or 
increased rate of DIC benefits for surviving spouses in cases 
where the deceased veteran had been totally disabled for a 
continuous period of at least eight years immediately 
preceding death.  The appellant has not been found to be 
entitled to DIC benefits, and it has not been contended or 
shown that the veteran was totally disabled for eight years 
prior to his death. 

In view of the denial of the claim of service connection for 
the cause of the veteran's death, there is no basis upon 
which to grant Chapter 35 benefits.  See 38 U.S.C.A. § 3500, 
et. seq. (West 2002).  

The Court has held that in a case where the law is 
dispositive of the claim, the claim should be denied because 
of lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Accordingly, as there is no basis 
under the law for either an enhanced rate of DIC pursuant to 
38 U.S.C.A. § 1311 or Chapter 35 benefits, these claims must 
be denied.  Moreover, where the law and not the evidence is 
dispositive of a claim (as is the situation with the Section 
1311 and Chapter 35 claims), the VCAA is not for application.  
See Mason v. Principi, 16 Vet. App. 129 (2002).


The Veterans Claims Assistance Act of 2000

In adjudicating the appellant's claim, the Board has 
considered the applicability of the regulations implementing 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), which 
was signed into law on November 9, 2000.  38 C.F.R. § 3.159 
(2004).  These implementing regulations are applicable to all 
claims filed on or after the date of enactment of the VCAA - 
November 9, 2000 - or filed before the date of enactment and 
not yet final as of that date.  VAOPGCPREC 7-2003.  The 
regulations include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which information 
or evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The implementing regulations, among other things, modified 
VA's duties to notify and to assist claimants.  First, the 
changes imposed obligations on the agency when adjudicating 
veterans' claims.  With respect to the duty to notify, VA 
must inform the claimant of information "that is necessary to 
substantiate the claim" for benefits. 38 C.F.R. § 3.159.  
Second, the regulations set out in detail the agency's "duty 
to assist" a claimant in the development of claims for VA 
benefits.  The new regulations provide in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  Id.

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 C.F.R. § 3.159(b)(2) (2004).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the appellant's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
appellant, to complete the application.

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  As 
noted above, there is an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the appellant is expected to obtain and submit, and 
which evidence will be retrieved by VA.  Quartuccio, supra.  
In those cases where notice is provided to the claimant, 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to provide 
notice.

In certain situations, if in response to a notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, 38 U.S.C. § 7105(d) requires VA to 
take proper action and issue a statement of the case (SOC) if 
the disagreement is not resolved.  Section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  See 
VAOPGCPREC 8-2003.

In this case, the Board has conducted a complete and thorough 
review of the appellant's claims folder.  The Board finds 
that the RO advised the appellant of the evidence necessary 
to support her claim under section 1318 and the claim of 
service connection for the cause of the veteran's death.  

The Board also finds that the RO has fulfilled the notice 
requirements of the VCAA.  The RO sent the appellant letters 
in April 2001 and September 2004 as well as a statement of 
the case in August 2002 and a supplemental statement of the 
case in April 2005, which notified the appellant of the type 
of evidence necessary to substantiate her claims.  The 
documents also informed her that VA would assist in obtaining 
identified records, but that it was the appellant's duty to 
give enough information to obtain the additional records and 
to make sure the records were received by VA.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute, 38 U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
The above documents also informed the appellant about the 
information and evidence she is expected to provide. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate her claims.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  
 
The Board also notes that the VCAA's duty-to-assist provision 
under 38 C.F.R. § 3.159 has been fulfilled.  This section of 
the new regulation sets forth several duties for VA in those 
cases where there is outstanding evidence to be obtained and 
reviewed in association with a claim for benefits.  VA must 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim. 38 C.F.R. § 
3.159(c), (d) (2004).

To the extent possible, VA has obtained all pertinent records 
from sources identified by the appellant with regard to her 
claims.  All private medical evidence has been obtained.  
Additional points of evidentiary development were identified 
by the Board in its August 2004 remand that were accomplished 
by the RO.  The record shows that the NPRC has certified that 
the veteran's military medical and personnel records were 
unavailable and presumed destroyed in a fire.  It was further 
certified that no SGO records or relevant morning reports 
were available and that the veteran had not been exposed to 
herbicides during service. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2004).  In this case, a VA medical opinion was 
obtained in December 2004 that is adequate to fully and 
fairly evaluate the appellant's appeal.  As an additional 
opinion is unnecessary, the Board finds that the RO has 
satisfied the duty-to-assist obligations with respect to 
medical opinions.

The Board finds that every effort has been made to seek out 
evidence helpful to the appellant.  Therefore, the Board 
finds that VA has complied with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 
3.159(c)-(e).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  However, under the Veterans Benefits 
Act of 2003, it is now permissible for VA to adjudicate a 
claim before the expiration of the statutory one-year period 
within which a claimant has to respond after receiving a VCAA 
notice.  This provision is retroactive to the date of the 
VCAA, November 9, 2000.  See Veterans Benefits Act of 2003, 
Pub.L. 108-183, § 701, 117 Stat. 2651 (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § 5103(b)).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
Pelegrini standard was upheld as the appellant received 
notice in April 2001 prior to the initial unfavorable AOJ 
decision in September 2001.   


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to dependency and indemnity compensation benefits 
under the provisions of 38 U.S.C.A. § 1318 is denied.

Entitlement to an enhanced amount of dependency and indemnity 
compensation under the provisions of 38 U.S.C.A. § 1311(a)(2) 
is denied.

Entitlement to dependents educational assistance benefits 
under the provisions of 38 U.S.C.A. Chapter 35 is denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


